Citation Nr: 0938930	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right leg 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches as a residual of a head injury.

6.  Entitlement to service connection for headaches as a 
residual of a head injury.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spondylosis with myelopathy.

8.  Entitlement to service connection for cervical 
spondylosis with myelopathy.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In September 2009, the Veteran testified at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claims of service connection for right 
shoulder, right leg, headaches as a residual of a head 
injury; and for cervical spondylosis with myelopathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied service 
connection for headaches as residuals of a head injury.  The 
Veteran was notified of the decision and of his appellate 
rights in August 1998, but did not file an appeal.

2.  The evidence received subsequent to the August 1998 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for headaches as residuals of a head injury.

3.  In a December 2004 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for cervical spondylosis with myelopathy.  
The Veteran was notified of the decision and of his appellate 
rights in December 2004, but did not file an appeal.

4.  The evidence received subsequent to the December 2004 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for cervical spondylosis with myelopathy.

5.  The evidence of record shows that the Veteran did not 
have continuity of symptomatology for bilateral hearing loss 
or tinnitus and there is no competent medical evidence that 
the Veteran's current bilateral hearing loss and tinnitus are 
etiologically related to military service.


CONCLUSIONS OF LAW

1.  The RO's August 1998 and December 2004 decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2008).

2.  The evidence received since the August 1998 and December 
2004 RO rating decisions is new and material, and the claims 
of entitlement to service connection for headaches as 
residuals of a head injury and entitlement to service 
connection for cervical spondylosis with myelopathy are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen

In an August 1998 RO rating decision, the Veteran was denied 
service connection for headaches as residuals of a head 
injury on the basis that there was no evidence associating 
the Veteran's current reported headaches with the Veteran's 
in-service treatment for headaches and there was no medical 
evidence of a current headache disability.  At the time of 
the August 1998 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records and 
records of private treatment at Neurology Associates of 
Johnson City.

In a December 2004 RO rating decision, the Veteran was denied 
service connection for cervical spondylosis with myelopathy 
on the basis that there was no new and material evidence 
submitted since the prior final denial in August 1998 when 
the claim was denied based on a lack of evidence associating 
the Veteran's cervical spondylosis with the Veteran's active 
service.  At the time of the December 2004 RO rating decision 
the pertinent evidence of record included the Veteran's 
service medical records, VA treatment records, records of 
private treatment at Neurology Associates of Johnson City, 
Watauga Orthopedics, and Unicoi County Medical Center, and 
treatment records of Drs. R.W.D., R.D., G.M., and J.W.

The August 1998 and December 2004 RO rating decisions became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his applications to reopen claims of 
entitlement to service connection for headaches as a residual 
of a head injury and entitlement to service connection for 
cervical spondylosis with myelopathy in March 2007.  The 
pertinent evidence received subsequent to the August 1998 and 
December 2004 RO rating decisions includes VA treatment 
records, the testimony of the Veteran at a hearing before the 
undersigned Acting Veteran's Law Judge at a hearing dated in 
September 2009, and the statement of the Veteran's brother 
dated in June 2008.  The Veteran reports in his testimony 
that he has had headaches and neck pain ever since his 
accident in service.  The Board notes that the Veteran is 
competent to report that he first began having headaches and 
neck pain in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board finds that the evidence 
submitted since August 1998 and December 2004 RO rating 
decisions is new in that it was not associated with the 
claims folder prior to the August 1998 and December 2004 RO 
rating decisions.  In addition, the Board finds that the 
evidence is material, since the Veteran is competent to 
report that he has had headaches and neck pain since his in-
service accident, the evidence provides an indication that 
the Veteran's current headache disorder and cervical 
spondylosis may be related to the Veteran's active service, 
in particular his in-service accident.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claims of entitlement 
to service connection for headaches as residuals of a head 
injury and entitlement to service connection for cervical 
spondylosis with myelopathy has been received, and the appeal 
is granted.  As the claim for service connection for tinnitus 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Hearing Loss

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any bilateral hearing loss.  Upon examination at 
separation from service in January 1955 the Veteran was not 
noted to have any hearing loss.

The Veteran's post service treatment records do not reveal 
any compliant, diagnosis, or treatment for any hearing loss 
until 1988, more than 30 years after separation from service, 
when he was diagnosed by his former employer.  In a VA 
treatment note, dated in May 2005, the Veteran was noted to 
have moderate mixed hearing loss.  The audiologist did not 
provide an opinion regarding the etiology of the Veteran's 
bilateral hearing loss.

The Veteran reported in his testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2009 that 
after service he worked in a very noisy factory.  The Veteran 
noted that he did not begin to have hearing loss until 6 
years prior the hearing before the Acting Veterans Law Judge.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any 
bilateral hearing loss.  Upon examination at separation from 
service the Veteran was not diagnosed with any bilateral 
hearing loss.  The Veteran was first noted to complain of and 
be diagnosed with hearing loss after a company examination in 
1988.  The United Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of hearing loss until more than 30 
years after separation from service.  There is no evidence of 
record indicating that the Veteran's bilateral hearing loss 
may be related to the Veteran's active service.  The evidence 
of record indicates that the Veteran was exposed to loud 
noise in a factory after service.  In fact, the Veteran does 
not indicate that his current bilateral hearing loss may be 
related to service.  As such, the claim of entitlement to 
service connection for bilateral hearing loss must be denied.

B.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any 
tinnitus.  Upon examination at separation from service in 
January 1955 the Veteran was not noted to have any tinnitus.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus until May 
2005.  In a VA treatment note, dated in May 2005, the Veteran 
reported that his tinnitus began 5 years earlier.

The Veteran reported in his testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2009 that 
after service he worked in a very noisy factory.  The Veteran 
noted that his tinnitus did not become severe until 3 or 4 
years prior to the hearing before the Acting Veterans Law 
Judge.

In light of the evidence, the Board finds that entitlement to 
service connection for tinnitus is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.  Upon 
examination at separation from service the Veteran was not 
noted to have any tinnitus.  The Veteran was first reported 
to complain of and be diagnosed with tinnitus in May 2005 and 
the Veteran indicated that he did not have any tinnitus until 
approximately 2000.  As noted above the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of tinnitus until 
approximately 50 years after separation from service. This is 
significant evidence against the claim.  In addition, there 
is no evidence indicating that the Veteran's tinnitus may be 
associated with the Veteran's active service.  Instead the 
evidence of record reveals that after service the Veteran 
worked in a noisy factory.  In fact, the Veteran does not 
indicate that his current tinnitus may be related to his 
active service.  As such, the claim of entitlement to service 
connection for tinnitus must be denied.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus the VCAA duty to notify 
was satisfied by way of a letter sent to the appellant in 
July 2007 that fully addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus, such error was harmless given that service 
connection for bilateral hearing loss and tinnitus is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Neurological Associates of Johnson City, Watauga 
Orthopedics, Unicoi County Memorial Hospital, and Drs. J.W., 
G.M., R.D., and R.W.D., and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.

The Board notes that the Veteran was not afforded an 
examination in regard to his claims of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for tinnitus.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that the Veteran's 
bilateral hearing loss or tinnitus may be related to the 
Veteran's active service.  As such, the Board finds it 
unnecessary to afford the Veteran a medical examination 
regarding his bilateral hearing loss or tinnitus.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for headaches as a residual of a 
head injury, therefore the application to reopen is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for cervical spondylosis with 
myelopathy, therefore the application to reopen is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for a right shoulder 
condition, entitlement to service connection for a right leg 
condition, entitlement to service connection for headaches, 
and entitlement to service connection for cervical 
spondylosis with myelopathy.  The Veteran contends that his 
conditions are due to injuries sustained in a motor vehicle 
accident while in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right shoulder 
condition, right leg condition, or cervical spondylosis with 
myelopathy.  However, the service treatment records reveal 
complaint and treatment for headaches.  In addition, the 
Veteran's service treatment records reveal that the Veteran 
suffered a "brain contusion" and abrasions in a motor 
vehicle accident in September 1953.  Upon examination at 
separation from service in January 1955, the Veteran was not 
noted to have any right shoulder or neurological, including 
headaches, conditions.

The post service treatment records reveal that the Veteran 
had a right acromioplasty and partial rotator cuff tear 
debridement in December 1996.  In addition, the Veteran's 
post service treatment records reveal that the Veteran was 
diagnosed with right knee swelling in February 2005 and 
cervical spondylosis in November 1996.

The post-service treatment records do not reveal any 
complaint, diagnosis, or treatment for headaches.  However, 
the Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge that he has had headaches ever 
since the September 1953 in service motor vehicle accident.  
The Board notes that in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit Court determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his right shoulder condition, 
right leg condition, headache condition, and cervical 
spondylosis with myelopathy.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal that the 
Veteran was injured in an in service motor vehicle accident, 
that the Veteran was treated for both a brain contusion and 
headaches in service, and that the Veteran is currently 
diagnosed with a right shoulder condition, a right leg 
condition, and cervical spondylosis with myelopathy, and 
competently complains of headaches, it is necessary to remand 
these claims for the Veteran to be afforded examinations 
regarding the etiology of the Veteran's current conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination(s) to 
determine the nature, extent, onset and 
etiology of any right shoulder condition, 
right leg condition, headaches, and/or 
cervical spondylosis found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner(s) should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's right shoulder condition, right 
leg condition, headaches, and/or cervical 
spondylosis since service, and opine as 
to whether it is at least as likely as 
not that any right shoulder condition, 
right leg condition, headaches, and/or 
cervical spondylosis found to be present 
are related to or had their onset during 
service, and particularly, to the 
Veteran's injuries sustained in an in-
service motor vehicle accident.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


